               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                            Plaintiff,              Case No. 20-CR-19-2-JPS

 v.

 ANTOINE MACLIN,
                                                                    ORDER
                            Defendant.


       On January 28, 2020, the grand jury returned a twelve-count

indictment, eleven of which applied to Defendant, charging Defendant

with fraud by wire, radio, or television, scheme to defraud: money, state tax

stamps, and money laundering—interstate commerce, in violation of 18

U.S.C. §§ 2, 2314, 1344, 1956(a)(1)(B)(i), and 1956(h). (Docket #1). On October

19, 2020, the parties entered into an amended plea agreement as to Counts

One and Two of the Indictment. (Docket #38).

       The parties appeared before Magistrate Judge William E. Duffin on

November 9, 2020 to conduct a plea colloquy pursuant to Federal Rule of

Criminal Procedure 11. (Docket #42). Defendant entered a plea of guilty as

to Counts One and Two of the Indictment. (Id.) After cautioning and

examining Defendant under oath concerning each of the subjects

mentioned in Rule 11, Magistrate Judge Duffin determined that the guilty

plea was knowing and voluntary, and that the offenses charged were

supported by an independent factual basis containing each of the essential

elements of the offense. (Id.)




  Case 2:20-cr-00019-JPS Filed 11/25/20 Page 1 of 2 Document 45
       Magistrate Judge Duffin filed a Report and Recommendation with

this Court, recommending that: (1) Defendant’s plea of guilty be accepted;

(2) a presentence investigation report be prepared; and (3) Defendant be

adjudicated guilty and have a sentence imposed accordingly. (Id.) Pursuant

to General Local Rule 72(c), 28 U.S.C. § 636(b)(1)(B), and Federal Rule of

Criminal Procedure 59(b), the parties were advised that written objections

to that recommendation, or any part thereof, could be filed within fourteen

days of the date of service of the recommendation. (Id.) To date, no party

has filed such an objection. The Court has considered Magistrate Judge

Duffin’s recommendation and, having received no objection thereto, will

adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge William E. Duffin’s Report

and Recommendation (Docket #42) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 25th day of November, 2020.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                            Page 2 of 2
  Case 2:20-cr-00019-JPS Filed 11/25/20 Page 2 of 2 Document 45
